On a motion for a rehearing, the counsel for defendant insisted that every person who is appointed to discharge a public duty, and receives a compensation therefor, whether from the treasury of the state or otherwise, is a “ public officer ” (Hurly v. Mayor of Linn, 5 Bing., 91; People v. Hays, 7 How. Pr. R., 248; 11 id., 240; 5 Bac. Abr., 180; 7 Bac. Abr., Phil. ed. of 1860, p. 280; People v. Bedell, 2 Hill, 196; Case of Daniel Wood, 2 Cow., 29, note; Dean v. Gridly, 10 Wend., 255); that the “ compensation ” of a public officer means any reward or remuneration for his services ; and that the framers of the constitution must be supposed to have used these words in their ordinary signification. Attorney General v. Brunst, 3 Wis., 787; Sedgw. on Stat. and Con. Law, 227; Smith’s Comm., § 513. Counsel also called the attention of the court to the answer as *620found in the record, as raising the question of the right of the district attorney of Milwaukee county to prosecute this suit for any items therein shown to have been approved by the supervisors.
Cole, J.
On the motion for a rehearing we have been strongly urged to review the decision above made, and to recede from the views there expressed. But we are entirely satisfied with the construction placed upon the provisions of the constitution there considered, and think it the only one which the context will sustain.
In regard to the question whether the district attorney was authorized to sue for the five per cent, collector’s fees, the aspect of the case is not changed by the matters contained in the answer to which our attention is called. The answer does not contain any averment that the district attorney was not authorized by the board to prosecute as well for the five per cent, as any other sum. It states, in substance, that Haclcett made and delivered to the board a statement of all his receipts and disbursements as county treasurer, and that this account as to certain items was examined, approved and settled by the board. But it further shows that there were other important charges in the account which were not settled, and the correctness of which was contested by the board. The account as rendered by Hackett was not acquiesced in by the board. And we think it very clear that it never was settled and accepted by the parties so as to become an account stated. The board objected to certain items as rendered, and the treasurer never admitted that it was correct and binding upon him as corrected by the board. . So we suppose the account must still be treated as an open one.
There are one or two other items in this account rrpon the justness and legality of which our opinion is desired.
First, whether the treasurer was entitled to a commission of *621one per cent, upon the tax certificates. "We think he was not. The tax certificates issued by him to the county at the tax sale were not, in any sense of the word, moneys received or paid out by him. The commission on them must therefore be disallowed.
The treasurer must likewise account for the par value of all bonds sold by him which he was not authorised to sell by the resolution. It is claimed that he sold a number of bonds, at a discount of $19 on each bond, more than were necessary to pay the legitimate expense connected with the business relating to the bonds. If so, he should account to the county for the full face of all such bonds, since they are worth to the county that much, and were disposed of by the treasurer without authority.
By the Court.- — -The motion for a rehearing is denied.